Exhibit (10)(q)(i)

POTLATCH CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

2005 STOCK INCENTIVE PLAN

THIS RESTRICTED STOCK UNIT AGREEMENT made and entered into the Grant Date
specified in the attached addendum to this Agreement by and between POTLATCH
CORPORATION, a Delaware corporation (the “Corporation”), and the employee of the
Corporation named in the attached addendum (“Employee”),

W I T N E S S E T H:

WHEREAS, the Corporation maintains the 2005 Stock Incentive Plan (the “Plan”),
which is incorporated into and forms a part of this Agreement, and the Employee
has been selected to receive a grant of restricted stock units under Section 11
of the Plan (Restricted Stock Units),

NOW, THEREFORE, for valuable consideration, the parties agree as follows:

 

  1. Definitions. The following terms used in this Agreement shall have the
meanings set forth in this Paragraph.

 

  (a) “Agreement” means this Restricted Stock Unit Agreement.

 

  (b) “Board” means the Board of Directors of the Corporation.

 

  (c) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (d) “Common Stock” means the $1 par value Common Stock of the Corporation.

 

  (e) “Committee” means the committee appointed by the Board to administer the
Plan.

 

  (f) “Corporation” means Potlatch Corporation, a Delaware corporation.

 

  (g) “Date of Grant” means the date on which the Committee determined to award
this grant of restricted stock units as specified in the addendum to this
Agreement.

 

  (h) “Disability” means the Employee qualifies for continuing benefits under
the Corporation’s Disability Income Plan after the first full 24 consecutive
months of disability.

 

  (i) “Plan” means the Potlatch Corporation 2005 Stock Incentive Plan, pursuant
to which the parties have entered into this Agreement.



--------------------------------------------------------------------------------

  (j) “Restricted Stock Units” means an Award granted pursuant to Section 11 of
the Plan.

 

  (k) “Securities Act” means the Securities Act of 1933, as amended.

 

  (l) “Share” means one share of Common Stock, adjusted in accordance with
Section 16 of the Plan.

 

  (m) “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Corporation if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

2. Award. Subject to the terms of this Agreement and the addendum attached to
this Agreement, the Employee is hereby awarded a grant of restricted stock units
in the number set forth in the attached addendum to this Agreement. The number
of Shares actually payable to the Employee is contingent on the vesting period
as specified in the addendum to this Agreement. This award has been granted
pursuant to the Plan, a copy of which the Employee may obtain upon request to
the Corporation.

3. Dividend Equivalents. During the vesting period, dividend equivalents shall
be converted into additional restricted stock units based on the closing price
of the Corporation’s common stock on the New York Stock Exchange on the dividend
payment date. Such additional restricted stock units shall vest or be forfeited
in the same manner as the underlying restricted stock units to which they
relate.

4. Settlement of Awards. The Corporation shall deliver to the Employee one Share
for each restricted stock unit (and dividend equivalents) earned as determined
in accordance with the provisions set forth in the addendum to this Agreement.
The vested restricted stock units payable to the Employee (including Shares
payable pursuant to Paragraph 3 above) shall be paid solely in Shares. Any
fractional share will be rounded to the closest whole share.

5. Time of Payment. Except as otherwise provided in this Agreement, the
restricted stock units vested as specified in the addendum to this Agreement
will be delivered to the Employee (or, in the case of the Employee’s death
before delivery, to the Employee’s beneficiary) as soon as practicable after the
end of the vesting period as set forth in the addendum to this Agreement.

6. Termination of Employment. If the Employee’s employment with the Corporation
terminates during the vesting period for any reason, whether the restricted
stock units shall vest or be forfeited shall be determined pursuant to the terms
of the employment agreement entered into between the Employee and the
Corporation as of February 6, 2006.

7. Available Shares. The Corporation agrees that it will at all times during the
vesting period reserve and keep available sufficient authorized but unissued or
reacquired Common Stock to satisfy the requirements of this Agreement. The
number of Shares reserved shall be proportionately adjusted for any increase or
decrease in the number

 

2



--------------------------------------------------------------------------------

of issued and outstanding Shares by reason of stock dividends, stock splits,
consolidations, recapitalizations, reorganizations or like events, as determined
by the Committee pursuant to the Plan.

Subject to any required action by the stockholders, if the Corporation shall be
a party to any merger, consolidation or other reorganization, this Agreement
shall apply to the securities to which a holder of the number of Shares subject
to this Agreement would have been entitled.

8. Applicable Taxes. In the event the Corporation determines that it is required
to withhold state or federal income tax as a result of the award of the Shares,
the Employee will make arrangements satisfactory to the Corporation to enable it
to satisfy such withholding requirements.

9. Relationship to Other Benefits. Restricted stock units shall not be taken
into account in determining any benefits under any pension, savings, disability,
severance, group insurance or any other pay related plan of the Corporation.

10. Required Deferral. In the event the award of shares would cause the Employee
to qualify as a “covered employee” pursuant to Section 162(m) of the Code, that
portion of the award that would exceed the amount deductible by the Corporation
under 162(m) of the Code shall be automatically deferred until the Employee’s
compensation is no longer subject to Section 162(m) of the Code. Any portion of
the award so deferred shall be converted to stock units and dividend equivalents
shall accrue on the stock units and be paid out as additional shares after the
Employee’s compensation is no longer subject to Section 162(m) of the Code.

11. Stockholder Rights. Neither Employee nor Employee’s representative shall
have any rights as a stockholder with respect to any Shares subject to this
Agreement until such Shares shall have been issued to Employee or Employee’s
representative.

12. Transfers, Assignments, Pledges. Except as otherwise provided in this
Agreement, the rights and privileges conferred by this Agreement shall not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this award, or of any right or privilege
conferred by this Agreement, contrary to the provisions of this Paragraph, or
upon any attempted sale under any execution, attachment or similar process upon
the rights and privileges conferred by this Agreement, this Award and the rights
and privileges conferred by this Agreement shall immediately become null and
void.

However, this Paragraph 12 shall not preclude: (i) an Employee from designating
a beneficiary to succeed, after the Employee’s death, to any rights of the
Employee or benefits distributable to the Employee under this Agreement not
distributed at the time of the Employee’s death; or (ii) a transfer of any award
hereunder by will or the laws of descent or distribution. In that regard, any
such rights shall be exercisable by the Employee’s beneficiary, and such
benefits shall be distributed to the beneficiary, in accordance with the
provisions of this Agreement and the Plan. The beneficiary shall be the named
beneficiary or beneficiaries designated by the Employee in writing filed with
the Corporation in such form and at such time as the Corporation shall require.
If a

 

3



--------------------------------------------------------------------------------

deceased Employee fails to designate a beneficiary, or if the designated
beneficiary does not survive the Employee, any benefits distributable to the
Employee shall be distributed to the legal representative of the estate of the
Employee. If a deceased Employee designates a beneficiary and the designated
beneficiary survives the Employee but dies before the complete distribution of
benefits to the designated beneficiary under this Agreement, then any benefits
distributable to the designated beneficiary shall be distributed to the legal
representative of the estate of the designated beneficiary.

13. No Employment Rights. Nothing in this Agreement shall be construed as giving
Employee the right to be retained as an employee or as impairing the rights of
the Corporation to terminate his or her employment at any time, with or without
cause.

14. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding.

15. Interpretation. This Agreement shall be interpreted and construed in a
manner consistent with the terms of the applicable Plan. If there is any
discrepancy between the terms and conditions of this Agreement and the terms and
conditions of the applicable Plan, the provisions of the Plan shall control.

16. Applicable Law. Except as provided in Paragraph 14 of this Agreement, this
Agreement shall be interpreted and construed in a manner consistent with the
Plan and in accordance with the laws of the State of Delaware without regard to
choice of law principles. If there is any discrepancy between the terms and
conditions of this Agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall control.

17. Term of the Agreement. The term of this Agreement shall end at either upon
delivery of any award payable hereunder to the Employee or, if earlier, upon the
termination of Employee’s employment with the Corporation or its Subsidiaries
for any reason other than retirement under the Salaried Employees’ Retirement
Plan, Disability or death.

 

4



--------------------------------------------------------------------------------

ADDENDUM TO RESTRICTED STOCK UNIT AGREEMENT

POTLATCH CORPORATION 2005 STOCK INCENTIVE PLAN

 

Name of Employee: Michael J. Covey

 

1. Date of Grant: February 6, 2006

 

2. The number of Units subject to this Restricted Stock Unit Agreement is
24,401, subject to adjustment as provided in Section 16 of the Plan and
Paragraph 7 of this Restricted Stock Unit Agreement.

 

3. The Vesting Schedule for this Restricted Stock Unit is:

 

  A. 20% of the RSU award will vest on the first anniversary of the date of the
award,

 

  B. 20% of the RSU award will vest on the second anniversary of the date of the
award, and

 

  C. 60% of the RSU award will vest on the third anniversary of the date of the
award.

The RSU award, along with all additional shares attributable to dividend
equivalents, will be distributed on the third anniversary of the grant date, in
stock, unless you elect to defer receipt of the stock units to a future date in
a timely manner (and in compliance with Section 409A of the Internal Revenue
Code).

The document entitled Restricted Stock Unit Agreement – Potlatch Corporation
2005 Stock Incentive Plan is incorporated by this reference into this addendum.

IN WITNESS WHEREOF, the Corporation has caused this addendum to the Restricted
Stock Unit Agreement to be executed on its behalf by its duly authorized
representative, and the Employee has executed the same on the date indicated
below.

 

 

POTLATCH CORPORATION

Date: 2/6/06

  By  

/S/ William T. Weyerhaeuser

    Chairman, Executive Compensation Committee

Date: 2/10/06

  By  

/S/ Michael J. Covey

    Employee

 

5